Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This Non-Final Office Action is in response to Application Serial 17/074, 494. In response the Examiner’s action dated July 01, 2022, the Applicant filed amendments on August 10, 2022.   The Applicant amended claims 1, 10 and 19. The claims 1-5,7-33 are pending in this application. Claims 28-33 are withdrawn from consideration for being directed to the non-elected invention. Claims 1-5, 7-27 are rejected below.

Response to Amendment

Claims 1-5, 7-33 are pending in this application. Claim 6 is cancelled. Claims 28-33 are withdrawn from consideration for being directed to the non-elected invention. Claims 1-5, 7-27 are rejected below.

Response to Arguments

Applicant’s arguments filed on August 10, 2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below. 

Response to Claim Rejections - 
On page 11 of the Applicant’s arguments, the Applicant traverses Applicant respectfully submits that, in view of the above, the application should be in 
condition for allowance. Applicant respectfully requests allowance of the claims. The Examiner is invited to call the undersigned at the below-listed telephone number if, in the opinion of the Examiner, such a telephone conference would expedite or aid the prosecution and examination of this application

Examiner respectfully disagrees with the Applicant’s amendments. The claims are rejected under 35 U.S.C. 101 and 35 U.S.C. 103, see below.   The Applicant’s amendments necessitate grounds for a new rejection. The claims 1-5,7-27 are rejected below.


Claim Rejections  - 35 USC§  101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-5, 7-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 ( and similarly claims 10 and 19) recites, “ …  5  A method of scheduling a meeting, comprising: receiving, … , a request from an operator to schedule the meeting; receiving, … , information identifying requested participants in the meeting, a preferred meeting time for the meeting, and requested resources for the meeting; in response to receiving the request from the operator to schedule the meeting, identifying, …, a meeting room that has capacity for the requested participants, is available during the preferred meeting time, and includes the requested resources for the meeting; receiving, …, participant information for the requested participants; using the participant information to determine, …, whether the requested participants are available for the meeting; in response to a determination that the requested participants are not available for the meeting, notifying, …, the operator that the meeting cannot be scheduled; in response to a determination that the requested participants are available for the meeting, generating, …, a meeting schedule including meeting information identifying the meeting room, a meeting time corresponding to the preferred meeting time, and meeting participants corresponding to the requested participants; and in response to generating the meeting schedule, sending, …, the meeting schedule to the meeting participants ....”. Claims 1-5, 7-27 in view of the claim limitations, are directed to the abstract idea of  “…  5 receiving, … , a request from an operator to schedule the meeting; receiving, … , information identifying requested participants in the meeting, a preferred meeting time for the meeting, and requested resources for the meeting; in response to receiving the request …, identifying, …, a meeting room that has capacity for the requested participants, is available during the preferred meeting time, and includes the requested resources for the meeting; receiving, …, participant information for the requested participants; using the participant information to determine, …, whether the requested participants are available for the meeting; in response to a determination that the requested participants are not available for the meeting, notifying, …, the operator that the meeting cannot be scheduled; in response to a determination that the requested participants are available for the meeting, generating, …, a meeting schedule including meeting information identifying the meeting room, a meeting time corresponding to the preferred meeting time, and meeting participants corresponding to the requested participants; and in response to generating the meeting schedule, sending, …, the meeting schedule to the meeting participants...”.  

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite receiving, … , a request from an operator to schedule the meeting; receiving, … , information identifying requested participants in the meeting, a preferred meeting time for the meeting, and requested resources for the meeting; in response to receiving the request …, identifying, …, a meeting room that has capacity for the requested participants, is available during the preferred meeting time, and includes the requested resources for the meeting; receiving, …, participant information for the requested participants; using the participant information to determine, …, whether the requested participants are available for the meeting; in response to a determination that the requested participants are not available for the meeting, notifying, …, the operator that the meeting cannot be scheduled; in response to a determination that the requested participants are available for the meeting, generating, …, a meeting schedule including meeting information identifying the meeting room, a meeting time corresponding to the preferred meeting time, and meeting participants corresponding to the requested participants; and in response to generating the meeting schedule, sending, …, the meeting schedule to the meeting participants are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  
	
Furthermore, the claims are directed to concepts performed in the human mind (including an observation, evaluation, judgement, opinion), and thus, the claims are directed to the abstract grouping of mental processes.

Accordingly, the claims are directed to certain methods of organizing human activity and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… “by a computer system via a network”, “by the computer system …”, in claim 1;   no additional element is recited in claim 2;  “a video display, a whiteboard, a flip chart, and a video conference system”, in claim 3; “ no additional element”, in claim 4; “by the computer system” claim 5; “ claim 6 is cancelled;  claim 7;  “no additional element”,  claim 8; claim 9; “An apparatus for scheduling a meeting, comprising: a user interface generator configured” in claim 10; “the apparatus”, in claim 11; “the apparatus”, “a video display, a whiteboard, a flip chart, and a video conference system”, in claim 12; “the apparatus”, “the meeting scheduler”, in claim 13; “the apparatus”, “the meeting scheduler”, in claim 14; “the apparatus”, “the meeting scheduler” in claim 15;  “the apparatus”, “the meeting scheduler”, “the user interface generator” in claim 16;  “the apparatus”,  “the user interface”, in claim 17; “the apparatus”, “the user interface”,  in claim 18; “A computer program product for scheduling a meeting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to”, in claim 19;  “the computer program product”, in claim 20; the computer program product in claim 21;  “the computer program product, the program instructions are executable by the device to cause the device to”; in claim 22; “the computer program product”, “the program instructions are executable by the device to cause the device” in claim 23; “the computer program product”, “the program instructions are executable by the device to cause the device to ”in claim 24;   “the computer program product”, “the program instructions are executable by the device to cause the device”, in claim 25; “the computer program product”, “the program instructions are executable by the device to cause the device”, in claim 26; “The computer program product”, “the program instructions are executable by the device” in claim 27;   however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea  - See MPEP 2106.05 (f).  

In addition, these additional elements (e.g., “a video display, a whiteboard, a flip chart, and a video conference system”) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, with respect to the receiving…a request, receiving… information, identifying… a meeting room, generating… a meeting schedule, sending… a meeting schedule;    these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. - See MPEP 2106.05 (g). 

When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-5,7-9 & 11-18 & 20-27 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f).

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification [088]- [099] (processor unit 804 comprises one or more conventional general-purpose central processing units (CPUs). In an alternate embodiment, processor unit 804 comprises one or more graphical processing units (GPUs).  … A storage device is any piece of hardware that is capable of storing information, such as, for example, without limitation, at least one of data, program code in functional form, or other suitable information either on a temporary basis, a permanent basis, or both on a temporary basis and a permanent basis. Storage devices 816 may also be referred to as computer-readable storage devices in these illustrative examples. Memory 806, in these examples, may be, for example, a random access memory or any other suitable volatile or non- Docket No. ADP-2020-0007-US1volatile storage device. Persistent storage 808 may take various forms, depending on the particular implementation24). 

Furthermore, with respect to the receiving…a request, receiving… information, identifying… a meeting room, generating… a meeting schedule, sending… a meeting schedule;    these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. - See MPEP 2106.05 (g).

In addition, these additional elements (e.g., “a video display, a whiteboard, a flip chart, and a video conference system”) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5,7-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bargetzi (US 2017/0,006,162 A1) in view of Haveliwala (US 2007/0,299,710 A1). 

Regarding Claim 1, (Currently Amended) 

A method of scheduling a meeting, comprising: receiving, by a computer system via a network, a request from an operator to schedule the meeting; 

Bargetzi teaches  system for managing a conference room schedule via communication with an RF beacon., Bargetzi [039], [0444], [0462], [Figure 18].

Bargetzi teaches within a scheduling application the user may enter the names of participants to be invited to the meeting., Bargetzi [0432], [Figure 16]

receiving, by the computer system via the network, information identifying requested participants in the meeting, a preferred meeting time for the meeting, and requested resources for the meeting; 

Bargetzi [0432], [Figure 16], [Figure 18] and 

Bargetzi teaches in step 1706 the scheduling application 20 receives on or more inputs for reserving a conference room. From the calendar page of the scheduling application 20, a user may book the room during an available time period by selecting the time period., Bargetzi [0439], [Figure 17]  and  Bargetzi teaches  In step 1707, the scheduling application 20 displays one or more preset parameters for receiving preset information detailing the meeting. The scheduling content page may comprise one or more fields to determine one or more of the following: date of the event, the start time of the event, the end time of the event, a title of the event, the number of attendees of the event, the name of the event, shared documentation for the event, resources required for the event, presets for the resources, and environmental conditions for event., Bargetzi [0440], [Figure 17] and [0621]

in response to receiving the request from the operator to schedule the meeting,  identifying, by the computer system, a meeting room that has capacity for the requested participants, is available during the preferred meeting time, and includes the requested resources for the meeting; 

Bargetzi teaches a user may view and manipulate one or more schedules for a building or search for an available conference room based on resources and availability., Bargetzi [0343] –[0344]

Bargetzi teaches once the user chooses the type of conference 108, another preset parameter 106 is requested for the user to enter additional preset information 107., Bargetzi [0384]

Bargetzi teaches the user may access a search content page (503, FIG. 5) which will allow a user to search for an available conference room. The search may be dependent on one or more of the following: date of the event, start time of the event, end time of the event, number of attendees, and required resources., Bargetzi [0442], [0465], [0554]

receiving, by the computer system, participant information for the requested participants; using the participant information to determine, by the computer system, whether the requested participants are available for the meeting; 

Bargetzi teaches the user may enter the names of participants to be invited to the meeting. Advantageously, via integration with email system of the area, participants may be emailed a request for the meeting, Bategezi [0434]  

Bartgetzi teaches a scheduled meeting event of the room for a particular time period (e.g., meeting schedule 800 shown in FIG. 8) may list users participating in the meeting, identifying whether the user is the meeting organizer or a meeting attendee., Bartegetzi [0564] 

Bartegetzi discloses:
… in response to a determination that the requested … are not available for the meeting, notifying, by the computer system via the network, the operator that the meeting cannot be scheduled  in response to a determination that the requested participants are available for the meeting,

Bargetzi discloses the scheduling application 20 may find an alternative conference room for an attendee due to a scheduling conflict or a lack of required resources in the conference room, Bargetzi [0385]

Although highly suggested, Bartegetzi does not explicitly teach:
… the requested participants are not available for the meeting, … 

Haveliwala teaches:
“… using the participant information to determine, by the computer system, whether the requested participants are available for the meeting; in response to a determination that the requested participants are not available for the meeting,… in response to a determination that the requested participants are available for the meeting …” 

Haveliwala teaches checks for registered participants (who is attending…) and checks for approvals for registration and accepts deny their request., Haveliwala [046]

Bargetzi  teaches  managing the schedule of one or more conference rooms. Haveliwala teaches setting event notification to be sent to users (cancellations, acceptance, reminders).  It would have been obvious prior to the effective filing date to combine managing conference rooms availability, as taught by Bargetzi, with checks[ing] for approvals for registration, as taught by Haveliwala to avoid manual scheduling of numerous sub-meetings Haveliwala [003].


in response to a determination that the requested … are not available for the meeting, generating, by the computer system, a meeting schedule including meeting information identifying the meeting room, a meeting time corresponding to the preferred meeting time, and meeting participants corresponding to the requested participants; 

Bargetzi discloses the scheduling application 20 may find an alternative conference room for an attendee due to a scheduling conflict or a lack of required resources in the conference room, Bargetzi [0385]

Bargetzi teaches the resource request and reservation management engine 222 is employed to monitor and ensure compliance with reservation criteria established by the providers of the resources available for reservation …. and notify a resource requester (user) as to the status of a reservation request for a selected resource, generate one or more meeting request., Bargetzi [0387]


and in response to generating the meeting schedule sending, by the computer system, the meeting schedule to the meeting participants.  

Bargetzi teaches notify a resource provider of a resource reservation request, to notify a resource requester as to the status of a reservation request for a selected resource, generate one or more meeting requests or reminders indicative of the resource reservation, Bargetzi [0387]



Regarding Claim 2, (Original) 

The method of claim 1, wherein the information identifying the requested participants in the meeting comprises information identifying required participants in the meeting and information identifying optional participants in the meeting.

Bargetzi teaches the people tab 1600 may display preset parameters 106 of required users 1601 and optional users 1602. The user may enter the names of participants to be invited to the meeting., Bargetzi [0432], [Figure 16]
  


Regarding Claim 3,  (Original) 

The method of claim 1, wherein the requested resources for the meeting are selected from the group of resources consisting of a video display, a whiteboard, a flip chart, and a video conference system.  

Bargetzi teaches FIG. 37 shows an exemplary embodiment of a system 3700 for enabling an enterprise end user to utilize his portable electronic device 3702 to connect to and utilize conferencing devices or equipment, such as a conferencing endpoint 3710, located within a meeting room 3701 …  conferencing system 3700 may include a conferencing endpoint 3710, a user portable electronic device 3702, a meeting room display 3706, a speaker 3712, a camera with a microphone 3714, and one or more radio frequency communication beacons 3704 located within a meeting room 3701. , Bargetzi [0607] –[0608], [Figure 37]

Bargetzi teaches the presenter can annotate the presentation by pressing the “notes” icon 3424., Bargetzi [0601], [Figure 34B] and Bargetzi teaches  annotating page 3600 can display the current images 3601 of the presentation content 2414, a section with the user's notes 3605, and an on-screen keyboard 3606. The annotating page 3600 allows the presenter or the attendee to take notes 3605 along with viewing the current images 3601 of the presentation content 2414 using a word processing functionality., Bargetzi [0605] – [0606], [Figure 36]

(Bargetzi teaches annotation, and thus, Bargetzi teaches a whiteboard, flip chart).


Regarding Claim 4, (Original) 

The method of claim 1, wherein: identifying the meeting room comprises, receiving facilities information identifying capacity, room availability, and resources for a plurality of rooms and using the facility information to identify the meeting room in the plurality of rooms; and updating the facility information for the meeting room to identify the meeting time.  
	
Bargetzi teaches … the scheduling application 20 …  may be completely web-based. The project file may comprise information regarding the facility such as the number and type of conference rooms, the resources available for each conference room and information regarding the control system associated with the conference room., Bargetzi [0346] –[0347], [0343]


Regarding Claim 5, (Original) 

The method of claim 1 further comprising, in response to receiving the request to schedule the meeting: determining, by the computer system, whether there is a room that  … , is available during the preferred meeting time, and includes the requested resources for the meeting; 
Bargetzi teaches each time period comprises a status indicator 706, indicating whether the room is booked or available during the time period. The status indicator 706 may be selectable icon covering one or more time periods. For example, the selectable icon may be displayed in a certain color or shape to indicate whether the time period is booked or vacant. , Bargetzi [0400], [Figure 7]

in response to a determination that there is not a room that …. , is available during the preferred meeting time, and that includes the requested resources for the meeting, notifying, by the computer system, the operator that the meeting cannot be scheduled; 

Bargetzi teaches FIG. 7, each time period is displayed as vacant or booked. For example, shaded may indicate booked and not shaded may indicate available. In an embodiment of the invention, the time period may be highlighted a third color to indicate another state of the conference room. For example, yellow may indicate that the conference room is tentatively booked such as when a meeting confirmation is still pending., Bargetzi [0401], [Figure 7]

and identifying the meeting room in response to a determination that there is a room that … , is available during the preferred meeting time, and that includes the requested resources for the meeting.  

Bargetzi teaches the time period from 3:30 PM to 5:15 PM comprises an unshaded vacant icon 705 indicating that it is available., Bargetzi [0402], [Figure 7]

Although highly suggested, Bargetzi does not explicitly teach:
“ … has capacity for the requested participants …”
	
Haveliwala teaches:
“… has capacity for the requested participants …”

Haveliwala teaches attendees are … assignee to room based on… the maximum limit per … room., Haveliwala [069]

Bargetzi  teaches  managing the schedule of one or more conference rooms. Haveliwala teaches assigning participants/individuals to rooms. It would have been obvious prior to the effective filing date to combine managing conference rooms availability, as taught by Bargetzi, with understanding the capacity of a room, as taught by Haveliwala to avoid manual scheduling of numerous sub-meetings Haveliwala [003].



Regarding Claim 6, (Cancelled) 


Regarding Claim 7, (Original) 

The method of claim 1, further comprising, in response to receiving the request to schedule the meeting: determining, by the computer system, whether the information identifying the requested participants in the meeting, the preferred meeting time for the meeting, or the requested resources for the meeting has been received; 

Bargetzi teaches a user may interact with the schedule 701 such as by scrolling down to view other time periods or by selecting one or more time periods to view information pertaining to a booked time period or to book the time period if available., Bargetzi [0406], [Figure 8]

(Bargetzi teaches a pop-up screen with detail information for a meeting scheduled in a conference room, and thus, Bargetzi teaches receiving the request to schedule and information identifying participants.)

and in response to a determination that the information identifying the requested participants in the meeting, the preferred meeting time for the meeting, or the requested resources for the Page 3 of 13Cardoso et al.- 17/074,494meeting has not been received, prompting the operator, by the computer system, to input the information identifying the requested participants in the meeting, the preferred meeting time for the meeting, or the requested resources for the meeting.  

Bargetzi teaches the time period may be highlighted a third color to indicate another state of the conference room. For example, yellow may indicate that the conference room is tentatively booked such as when a meeting confirmation is still pending., Bargetzi [0401], [Figure 7] and Bargetzi teaches a user may interact with the schedule 701 such as by scrolling down to view other time periods or by selecting one or more time periods to view information pertaining to a booked time period or to book the time period if available., Bargetzi [0403]
	
(Bargetzi teaches a yellow highlight for a meeting time period indicating the conformation is pending and the user may interact with the schedule to determine and select an available time, and thus, Bargetzi teaches the meeting has not been received, prompting the operator to input the information identifying the requested resources for the meeting (e.g., conference room))


Regarding Claim 8, (Original) 

The method of claim 1, wherein receiving the request to schedule the meeting and receiving the information comprises receiving the request to schedule the meeting and the information in a natural language of the operator.
	
Bargetzi teaches the user may interact with the graphic user interface via touch means on a touch screen, input means via one or more keyboard buttons, mouse buttons etc., or voice instructions (natural language), Bargetzi [0342]

Bargetzi [0432], [Figure 16] and 

Bargetzi teaches in step 1706 the scheduling application 20 receives on or more inputs for reserving a conference room. From the calendar page of the scheduling application 20, a user may book the room during an available time period by selecting the time period., Bargetzi [0439], [Figure 17]  and  Bargetzi teaches  In step 1707, the scheduling application 20 displays one or more preset parameters for receiving preset information detailing the meeting. The scheduling content page may comprise one or more fields to determine one or more of the following: date of the event, the start time of the event, the end time of the event, a title of the event, the number of attendees of the event, the name of the event, shared documentation for the event, resources required for the event, presets for the resources, and environmental conditions for event., Bargetzi [0440], [Figure 17] and [0621]


  
Regarding Claim 9, (Original) 
The method of claim 1, wherein receiving the request to schedule the meeting and receiving the information comprises receiving the request to schedule the meeting and the information by voice interaction with the operator.  

Bargetzi teaches the user may interact with the graphic user interface via touch means on a touch screen, input means via one or more keyboard buttons, mouse buttons etc., or voice instructions, Bargetzi [0342]

Bargetzi [0432], [Figure 16] and 

Bargetzi teaches in step 1706 the scheduling application 20 receives on or more inputs for reserving a conference room. From the calendar page of the scheduling application 20, a user may book the room during an available time period by selecting the time period., Bargetzi [0439], [Figure 17]  and  Bargetzi teaches  In step 1707, the scheduling application 20 displays one or more preset parameters for receiving preset information detailing the meeting. The scheduling content page may comprise one or more fields to determine one or more of the following: date of the event, the start time of the event, the end time of the event, a title of the event, the number of attendees of the event, the name of the event, shared documentation for the event, resources required for the event, presets for the resources, and environmental conditions for event., Bargetzi [0440], [Figure 17] and [0621]


Regarding Claim 10, (Currently Amended) 

An electronic apparatus for scheduling a meeting, comprising a user interface, a meeting scheduler, and a message handler, wherein: [[a]] the user interface generator configured to generate a user interface for receiving a request via a network from an operator to schedule the meeting and information identifying requested participants in the meeting, a preferred meeting time for the meeting, and requested resources for the meeting; [[a]] the meeting scheduler configured to, in response to receiving the request from the operator to schedule the meeting: identify a meeting room that has capacity for the requested participants, is available during the preferred meeting time, and includes the requested resources for the meeting, and generate a meeting schedule including meeting information identifying the meeting room, a meeting time corresponding to the preferred meeting time, and meeting participants corresponding to the requested participants; and [[a]] the message handler configured to send via the network the meeting schedule to the meeting participants.

This claim is substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 10 is directed an apparatus for scheduling a meeting, comprising: a user interface generator configured to generate a user interface, Bargetzi discloses a apparatus as claimed [016], [0237] –[0253], [Figure 1], [Figure 2]. 

	

Regarding Claim 11,  (Original) 
The apparatus of claim 10, wherein the information identifying the requested participants in the meeting comprises information identifying required participants in the meeting and information identifying optional participants in the meeting.  

[similar to claim 2]
	


Regarding Claim 12, (Original) 

The apparatus of claim 10, wherein the requested resources for the meeting are selected from the group of resources consisting of a video display, a whiteboard, a flip chart, and a video conference system.  

[similar to claim 3]


Regarding Claim 13, (Original) 

The apparatus of claim 10, wherein the meeting scheduler is configured to: receive facilities information identifying capacity, room availability, and resources for a plurality of rooms; use the facilities information to identify the meeting room in the plurality of rooms; and update the facility information for the meeting room to identify the meeting time.  

[similar to claim 4]




Regarding Claim 14, (Original) 

The apparatus of claim 10, wherein the meeting scheduler is further configured to, in response to receiving the request to schedule the meeting: determine whether there is a room that has capacity for the requested participants, is available during the preferred meeting time, and includes the requested resources for the meeting; in response to a determination that there is not a room that has capacity for the requested participants, is available during the preferred meeting time, and that includes the requested resources for the meeting, notify the operator that the meeting cannot be scheduled; and identify the meeting room in response to a determination that there is a room that has capacity for the requested participants, is available during the preferred meeting time, and that includes the requested resources for the meeting.  

[similar to claim 5]


Regarding Claim 15, (Original) 

The apparatus of claim 10, wherein the meeting scheduler is further configured to, in response to receiving the request to schedule the meeting: receive participant information for the requested participants; use the participant information to determine whether the requested participants are available for the meeting; in response to a determination that the requested participants are not available for the meeting, notify the operator that the meeting cannot be scheduled; and Page 5 of 13 Cardoso et al.- 17/074,494generate the meeting schedule in response to a determination that the requested participants are available for the meeting.  
	
[similar to claim 6]

Regarding Claim 16, (Original) 

The apparatus of claim 10, wherein: the meeting scheduler is configured to, in response to receiving the request to schedule the meeting, 

determine whether the information identifying the requested participants in the meeting, the preferred meeting time for the meeting, or the requested resources for the meeting has not been received; 

and the user interface generator is configured to, in response to a determination that the information identifying the requested participants in the meeting, the preferred meeting time for the meeting, or the requested resources for the meeting has not been received, prompt the operator to input the information identifying the requested participants in the meeting, the preferred meeting time for the meeting, or the requested resources for the meeting.  

[similar to claim 7]


Regarding Claim 17, (Original) 

The apparatus of claim 10, wherein the user interface is a natural language user interface.  

[similar to claim 8]


Regarding Claim 18, (Original) 

The apparatus of claim 10, wherein the user interface is a voice interaction interface.  

[similar to claim 9]


Regarding Claim 19, (Currently Amended) 

A computer program product for scheduling a meeting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: receive via a network a request from an operator to schedule the meeting; receive information via the network identifying requested participants in the meeting, a preferred meeting time for the meeting, and requested resources for the meeting; in response to receiving the request from the operator to schedule the meeting, identify a meeting room that has capacity for the requested participants, is available during the preferred meeting time, and includes the requested resources for the meeting; receiving participant information for the requested participants; using the participant information to determine whether the requested participants are available for the meeting; in response to a determination that the requested participants are not available for the meeting, notifying the operator via the network that the meeting cannot be scheduled; in response to a determination that the requested participants are available for the meeting, generate a meeting schedule including meeting information identifying the meeting room, a meeting time corresponding to the preferred meeting time, and meeting participants corresponding to the requested participants; and send the meeting schedule to the meeting participants.
	
This claim is substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 19 is directed a computer program product for scheduling a meeting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to, Bargetzi discloses a computer program product as claimed [0237] –[0253], [Figure 1], [Figure 2]. 



Regarding Claim 20, (Original) 

The computer program product of claim 19, wherein the information identifying the requested participants in the meeting comprises information identifying required participants in the meeting and information identifying optional participants in the meeting.  
	
[similar to claim 2]
	


Regarding Claim 21, (Original) 

The computer program product of claim 19, wherein the requested resources for the meeting are selected from the group of resources consisting of a video display, a whiteboard, a flip chart, and a video conference system.  

[similar to claim 3]



Regarding Claim 22, (Original) 

The computer program product of claim 19, wherein the program instructions are executable by the device to cause the device to: identify the meeting room by receiving facilities information identifying capacity, room availability, and resources for a plurality of rooms and using the facility information to identify the meeting room in the plurality of rooms; and update the facility information for the meeting room to identify the meeting time.  
	
[similar to claim 4]


Regarding Claim 23, (Original) 

The computer program product of claim 19, wherein the program instructions are executable by the device to cause the device to, in response to receiving the request to schedule the meeting: determine whether there is a room that has capacity for the requested participants, is available during the preferred meeting time, and includes the requested resources for the meeting; in response to a determination that there is not a room that has capacity for the requested participants, is available during the preferred meeting time, and that includes the requested resources for the meeting, notify the operator that the meeting cannot be scheduled; and identify the meeting room in response to a determination that there is a room that has capacity for the requested participants, is available during the preferred meeting time, and that includes the requested resources for the meeting.  

[similar to claim 5]



Regarding Claim 24, (Original) 

The computer program product of claim 19, wherein the program instructions are executable by the device to cause the device to, in response to receiving the request to schedule the meeting: receive participant information for the requested participants; use the participant information to determine whether the requested participants are available for the meeting; in response to a determination that the requested participants are not available for the meeting, notify the operator that the meeting cannot be scheduled; and generate and send the meeting schedule in response to a determination that the requested participants are available for the meeting.  

[similar to claim 6]


Regarding Claim 25, (Original) 

The computer program product of claim 19, wherein the program instructions are executable by the device to cause the device to, in response to receiving the request to schedule the meeting: determine whether the information identifying the requested participants in the meeting, the preferred meeting time for the meeting, or the requested resources for the meeting has been received; and in response to a determination that the information identifying the requested participants in the meeting, the preferred meeting time for the meeting, or the requested resources for the meeting has not been received, prompt the operator to input the information identifying the requested participants in the meeting, the preferred meeting time for the meeting, or the requested resources for the meeting.  

[similar to claim 7]


Regarding Claim 26, (Original) 

The computer program product of claim 19, wherein the program instructions are executable by the device to cause the device to receive the request to schedule the meeting and the information in a natural language of the operator.  

[similar to claim 8]


Regarding Claim 27, (Original) 

The computer program product of claim 19, wherein the program instructions are executable by the device to cause the device to receive the request to schedule the meeting and the information by voice interaction with the operator.  

[similar to claim 9]


Claim 28-33 are withdrawn


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Chung  (US 2020/0,118,045 A1) discloses detection of room occupancy which may trigger a room cancellation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623